Lummus, J.
This is a petition by more than ten taxable inhabitants of Chelmsford, under G. L. (Ter. Ed.) c. 71, § 34, as it appears in St. 1939, c. 294, to determine the amount of the deficiency in the amount appropriated for the support of public schools for 1947, and to require the town of Chelmsford to provide a sum of money equal to the deficiency, together with a sum equal to twenty-five per cent thereof. The case was submitted to the Superior *700Court upon agreed facts. The school committee submitted to the town its itemized estimates, requesting an appropriation of $218,712 for the support of public schools in Chelmsford for the year 1947, but the town at its annual town meeting held on March 10, 1947, refused to include in the appropriation certain items amounting to $13,591.65, which was approximately the amount of salary increases for teachers and janitors.
The judge found in accordance with the agreed facts that the deficiency in the appropriation for 1947 was $13,591.65, and entered a final decree establishing the deficiency at that amount, and ordering the town and its officers to provide by taxation money to meet that deficiency, together with twenty-five per cent thereof in addition. The respondent town appealed.
The school committee of a city or town has the absolute right to fix the salaries of public school teachers. Batchelder v. Salem, 4 Cush. 599. Charlestown v. Gardner, 98 Mass. 587. Leonard v. School Committee of Springfield, 241 Mass. 325. Decatur v. Auditor of Peabody, 251 Mass. 82. Callahan v. Woburn, 306 Mass. 265. O’Connor v. Brockton, 308 Mass. 34. Ring v. Woburn, 311 Mass. 679. Hayes v. Brockton, 313 Mass. 641. O’Brien v. Pittsfield, 316 Mass. 283. James v. Mayor of New Bedford, 319 Mass. 74, 75. The same is true of the salaries of school janitors. Ring v. Woburn, 311 Mass. 679. Hayes v. Brockton, 313 Mass. 641.
The respondent town contends that the remedy provided by G. L. (Ter. Ed.) c. 71, § 34, as appearing in St. 1939, c. 294, applies only to cities and not to towns. But the statute cited imposes the duty upon “Every city and town,” and gives the remedy “against a city or town.” Originally, the statutory word was “town,” and that word was broadened by construction- to include a city. Decatur v. Auditor of Peabody, 251 Mass. 82, 88. School Committee of Lowell v. Mayor of Lowell, 265 Mass. 353, 356. In our decisions, we have not distinguished between the obligations of cities and those of towns in the maintenance of schools. For example, in Ring v. Woburn, 311 Mass. 679, this court speaks of “the duty that is imposed upon every city and *701town” (page 682), and on page 691 it declares that “Towns must provide the money necessary for the support of public schools, as required by § 34 of said c. 71.” We cannot accept the proposition that the statute applies to cities only.
The respondent town asserts that under the case of Gorman v. Peabody, 312 Mass. 560, the refusal of the town to appropriate the requested money was in substance a decision of the voters by way of referendum. But in the present case, unlike the case cited, no specific measure was submitted to the voters. And if the refusal to appropriate were deemed to preclude the remedy sought in this case; the effect would be to deny all remedy in the case of towns, for in towns the voters themselves make the appropriations at town meetings.
The statute under which this petition is brought provides for a determination of the deficiency of the appropriations to cover the “amount necessary ... for the support of public schools.” The respondent town contends that the petitioners must prove that the sums requested by the school committee were for purposes required by G. L. (Ter. Ed.) c. 71. But the respondent town admitted the truth of the allegations in paragraph 7 of the petition, which alleged that “the school committee of the respondent town of Chelmsford duly submitted to the respondent town of Chelmsford its itemized estimates and requests for an appropriation of the amount of two hundred eighteen thousand seven hundred twelve ($218,712) dollars for the support of the public schools in Chelmsford for the year 1947 as required by G. L. (Ter. Ed.) c. 71 and acts in amendment thereof and in addition thereto.” And it is agreed that the respondent town has refused to include in its appropriations for the support of public schools $13,591.65 of the amount estimated and requested by the school committee. We think the admitted allegations and findings make a case for the petitioners.
The final decree was entered on July 1, 1948, and ordered the respondent town and its officials to meet the deficiency by taxation. .The" tax rate for 1947 had been fixed, but *702that for 1948 had not. We think that the order should have been to meet the deficiency by borrowing, as provided in G. L. (Ter. Ed.) c. 71, § 34, as it appears in St. 1939, c. 294. And we think that under that section the order should be that the additional sum equal to twenty-five per cent of the deficiency be held by the town as a separate account to be applied to meet the appropriations for school purposes in the following year, as provided in that section. The final decree is to be modified accordingly, and as so modified is

Affirmed 'with costs.